Case 2:20-cv-00070-SPC-NPM Document 13 Filed 07/16/20 Page 1 of 2 PageID 36




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

GEORGE DOUGLAS METZ, II ,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-70-FtM-38NPM

RANDALL STERLING and
CHARLOTTE COUNTY
GOVENMENT,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is a letter from Plaintiff George Metz (Doc. 12), which the Court

interprets as a motion to vacate the judgment. The Court dismissed this case because

Metz failed to timely serve Defendants under Federal Rule of Civil Procedure 4 and did

not show good cause for the failure. Metz’s letter states that he left the state in early

March—a month after filing his Complaint—to “wait out” the coronavirus pandemic. Metz

prepared a summons for each Defendant after returning to Florida in June—too late to

timely serve Defendants.

        Federal Rule of Civil Procedure 60(b)(1) allows courts to relieve parties from final

judgment for “mistake, inadvertence, surprise, or excusable neglect.” But a mere lack of

diligence is not enough. Aguiar-Carrasquillo v. Agosto-Alicea, 445 F.3d 19, 28 (1st Cir.

2006). Metz had ample time to serve Defendants before he left town, and he could have




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00070-SPC-NPM Document 13 Filed 07/16/20 Page 2 of 2 PageID 37




served Defendants by mail from outside the state. The Court finds no good cause to

vacate the Judgment.

      Accordingly, it is now

      ORDERED:

      Plaintiff George Metz’s letter, interpreted as a motion to vacate the judgment, (Doc.

12) is DENIED.

      DONE and ORDERED in Fort Myers, Florida this 16th day of July, 2020.




Copies: All Parties of Record




                                            2
